Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 12/3/2021, wherein claims 1-3,6-17 are pending. 
Drawings
The drawings are objected to because the applicant hasn’t labeled the upper circumferential section,  lower circumferential section; a middle circumferential section, upper boundary, and lower boundary as claimed. Any labels added to the drawings should be added to the specification. The originally filed drawings can be relied upon to provide support for information added to the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3,6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnaghi (U.S. Patent No. 4466137) in view of Counts et al. (U.S. Patent No. 6041441), in view of Trageser (U.S. Patent No. 2341580) and further in view of Wilson (U.S. 20120210495).

Regarding claim 1, Carnaghi teaches a stretchable waist (waist of 20) (abstract) of a child's clothing bottom (20) (could be worn by a child) having a front (fig. 1) and a back (fig. 2), the stretchable waist comprising: an upper circumferential section (portion of casing above 54 and extending the circumference of the folded over top portion of pants forming 22) located adjacent to a top edge of the clothing bottom; a lower circumferential section (portion of casing below 54 and extending the circumference of the folded over top portion of pants forming 22) spaced below the upper circumferential section (fig. 5); a middle circumferential section (section between the upper circumferential section and the lower circumferential section, fig. 5)  located in between the upper circumferential section and the lower circumferential section and including a casing (inside, outside layers that form 22 at the middle circumferential section) having an outer facing side, an opposing inner facing side (inside, outside layers that form 22 at the middle circumferential section, col. 4, lines 1-8), an inner tunnel (22 at the middle circumferential section),  located between the outer facing side and the inner facing side (col. 4, lines 1-8),  a first hole (24) that extends from the outer facing side to the inner tunnel  and a second hole (26) that extends from the outer facing side to the inner tunnel, wherein the first and second holes are located at a the front of the stretchable waist and are spaced apart from each other (col. 4, lines 1-10); an elastic (54)(col. 6, lines 34-55) having a first end and an opposing second end (ends of 54, fig. 5) and located entirely within the inner tunnel of the casing (figs. 1,5)(col. 2, lines 40-51); a first draw cord (50) having a first end that is attached to and overlaps the first end of the elastic at a first overlap (where 50,54 overlap, fig. 6)(col. 6, lines 34-50), extends inside the casing along the inner tunnel from the first overlap, protrudes out through the first hole so that a portion is located outside of the casing and terminates at a second end of the first draw cord (fig. 1, col. 5, lines 12-21,col. 6, lines 34-50); and a second draw cord (52) having a first end is attached to and overlaps the second end of the elastic at a second overlap (where 52,54 overlap, fig. 5)(col. 6, lines 34-50), extends inside the casing along the inner tunnel, protrudes out through the second holes so that a portion is located outside the casing and terminates at a second end of the second draw cord (fig. 1, col. 5, lines 12-21,col. 6, lines 34-50); wherein the stretchable waist is configured to be worn in a first  waist configuration (when the casing is fully extended) (the preceding limitation (“is configured to be worn…”) is considered to recite a  functionality of applicant’s claimed invention and therefore because the prior art structure is capable of performing/operable to perform the function, it meets the claim limitation. The stretchable waist can be worn with the casing fully extended); wherein in the first waist configuration: the stretchable waist including the casing are fully extended; the first overlap is located in a first position and the second overlap is located in a first position (fig. 5); the portion of the first draw cord located between the first hole in the casing and the second end of the first draw cord and the portion of the second draw cord located between the second hole in the casing and the second end of the second draw cord are untied from each other (fig. 1, cords would be untied to allow the casing to fully extend); wherein the stretchable waist is configured to be worn in a second  waist configuration (when the casing is cinched/tightened) (col. 5, lines 12-28), wherein in the second waist configuration, the elastic stretches forwardly in the casing to tighten the stretchable waist with respect to the first waist configuration (col. 5, lines 12-28); the first overlap is located in a second position that is forward of the first position, between the first position of the first overlap and the first hole of the casing and the second overlap is located in a second position that is forward of the first position, between the first position of the second overlap and the second hole of the casing (col. 5, lines 12-28); and -4-  the portion of the first draw cord located between the first hole in the casing and the second end of the first draw cord and the portion of the second draw cord located between the second hole in the casing and the second end of the second draw cord are tied together(col. 5, lines 12-28); but doesn’t specifically teach the casing of the middle circumferential section having an upper boundary, a lower boundary, the inner tunnel located between the upper boundary and the lower boundary, the first hole and the second hole being between the upper boundary and the lower boundary, in the first waist configuration, the first overlap is located in a first position that is forward of and proximal to a right side boundary of the clothing bottom and the second overlap is located in a first position that is forward of and proximal to the left side boundary of the clothing bottom, the left and right side boundaries defining the front of the clothing bottom from the back of the clothing bottom; the portion of the first draw cord located between the first hole in the casing and the second end of the first draw cord and the portion of the second draw cord located between the second hole in the casing and the second end of the second draw cord are each shorter than or equal to three inches in length in the first waist configuration, the portion of the first draw cord located between the first hole in the casing and the second end of the first draw cord and the portion of the second draw cord located between the second hole in the casing and the second end of the second draw cord are each greater than three inches in length in the second waist configuration.
Counts teaches a stretchable waist (20) of a clothing bottom (abstract) (figs. 1-3), the stretchable waist having an upper circumferential section (above A, see annotated fig.) located adjacent to a top edge of the clothing bottom (fig. 1); a lower circumferential section (below 42) spaced below the upper circumferential section; a middle circumferential section (extending from A to 42)(col. 2, lines 22-32) located in between the upper circumferential section and the lower circumferential section and including a casing (36 and 38 forming 44, col. 2, lines 22-32) having an upper boundary ( A, see annotated fig.) , a lower boundary (42),  an outer facing side (38), an opposing inner facing side (36), an inner tunnel (44) located between the outer facing side and the inner facing side and between the upper boundary and the lower boundary (col. 2, lines 22-32),  a first hole that extends from the outer facing side to the inner tunnel  and a second hole that extends from the outer facing side to the inner tunnel (52,54) (col. 2, lines 22-32), wherein the first and second holes are located at a the front of the stretchable waist and are spaced apart from each other (fig. 1), a cord (50) located entirely within the inner tunnel of the casing (col. 2, lines 22-40), the upper and lower boundaries maintaining the cord in a centralized position on the waistband (figs. 1,2).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the stretchable waist of Carnaghi  so that the middle circumferential section has an upper boundary and a lower boundary between upper and lower circumferential sections, the inner tunnel located between the upper boundary and the lower boundary, the first hole and the second hole being between the upper boundary and the lower boundary in view of Counts in order to better maintain the elastic and drawcord in a centralized position on the waistband. Additionally, modifying the stretchable waist of Carnaghi  so that the middle circumferential section has an upper boundary and a lower boundary between upper and lower circumferential sections, the inner tunnel located between the upper boundary and the lower boundary, the first hole and the second hole being between the upper boundary and the lower boundary can be considered an obvious matter of design choice because the applicant has not provided any particular reasoning for this configuration.
	The Carnaghi/Counts combined reference doesn’t specifically teach in the first waist configuration, the first overlap is located in a first position that is forward of and proximal to a right side boundary of the clothing bottom and the second overlap is located in a first position that is forward of and proximal to the left side boundary of the clothing bottom, the left and right side boundaries defining the front of the clothing bottom from the back of the clothing bottom; the portion of the first draw cord located between the first hole in the casing and the second end of the first draw cord and the portion of the second draw cord located between the second hole in the casing and the second end of the second draw cord are each shorter than or equal to three inches in length in the first waist configuration, the portion of the first draw cord located between the first hole in the casing and the second end of the first draw cord and the portion of the second draw cord located between the second hole in the casing and the second end of the second draw cord are each greater than three inches in length in the second waist configuration.
Trageser discloses a clothing bottom (figs. 1,2) with a left side boundary and a right side boundary (10 on left and right, seams, pg. 2, col. 1, lines 44-48) to define the front (1,2) and back (5) of the clothing bottom (pg. 2, col. 1, lines 44-48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added side seams to the Carnaghi/Counts combined reference creating a left side boundary and a right side boundary defining the front from the back of the clothing bottom in view of Trageser in order to better tailor the shape of the pant legs and to allow easier adjustment of the fit of the pant legs. Additionally, pants having side seams is a well-known pant construction in the art. 
The Carnaghi/Counts/Trageser combined reference doesn’t specifically teach in the first waist configuration, the first overlap is located in a first position that is forward of and proximal to a right side boundary of the clothing bottom and the second overlap is located in a first position that is forward of and proximal to the left side boundary of the clothing bottom; the portion of the first draw cord located between the first hole in the casing and the second end of the first draw cord and the portion of the second draw cord located between the second hole in the casing and the second end of the second draw cord are each shorter than or equal to three inches in length in the first waist configuration, the portion of the first draw cord located between the first hole in the casing and the second end of the first draw cord and the portion of the second draw cord located between the second hole in the casing and the second end of the second draw cord are each greater than three inches in length in the second waist configuration.
Wilson teaches a securing mechanism (20,22,24) for a waist of a clothing bottom (fig. 1) comprising an elastic member (20,22) (para. 53) along the back and sides of the clothing bottom (fig. 1, para. 57) having two ends (22, fig. 2), each end attached to a draw cord (24) (para. 48) at an attachment point (where 22 and 24 connect), wherein the elastic is a function of the waist circumference of the clothing bottom, extending about 180 degrees about the wearer and up to 300 degrees about the wearer (para. 57), with the elastic extending along a fully extended portion of a waistband (16) (figs. 1,2) such that Wilson includes an embodiment where the attachment points would be on a front of the clothing bottom, proximal to the sides of the clothing bottom in a fully extended casing configuration (para. 57, figs. 1,2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the securing mechanism so that the elastic of the Carnaghi/Counts/Trageser combined reference extends along the back and sides of the clothing bottom such that the first overlap and second overlap are forward of and proximal to the right side boundary of the clothing bottom and  the left side boundary of the clothing bottom respectively when in the first waist configuration  in view of Wilson in order to provide a more secure and snug fit around the wearer’s waist (paras. 48,53 of Wilson).
While  fig. 1 of Carnaghi discloses a short length of the draw cords outside the casing and Carnaghi discloses tying the drawstrings after pulling the ends outward relative to the openings 24,26 (col. 5, lines 12-28), the Carnaghi/Counts/Trageser /Wilson combined reference doesn’t specifically teach the portion of the first draw cord located between the first hole in the casing and the second end of the first draw cord and the portion of the second draw cord located between the second hole in the casing and the second end of the second draw cord are each shorter than or equal to three inches in length in the first waist configuration, the portion of the first draw cord located between the first hole in the casing and the second end of the first draw cord and the portion of the second draw cord located between the second hole in the casing and the second end of the second draw cord are each greater than three inches in length in the second waist configuration.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portion of the first draw cord located between the first hole in the casing and the second end of the first draw cord and the portion of the second draw cord located between the second hole in the casing and the second end of the second draw cord of the combined reference to be each shorter than or equal to three inches in length in the first waist configuration in order to avoid overly long draw cords when the waist is drawn in for a smaller size that may catch on surgical/ medical equipment and/or to maximize profitability by minimizing the amount of drawstring used. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portion of the first draw cord located between the first hole in the casing and the second end of the first draw cord and the portion of the second draw cord located between the second hole in the casing and the second end of the second draw cord of the combined reference to be each shorter than or equal to three inches in length in the first waist configuration in order to meet known safety guidelines per applicant’s admission (para.1 of applicant’s spec).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portion of the first draw cord located between the first hole in the casing and the second end of the first draw cord and the portion of the second draw cord located between the second hole in the casing and the second end of the second draw cord of the combined reference to be each greater than three inches in length in the second waist configuration in order to allow sufficient length of drawcords to cinch in the waist for smaller waist sizes and in order to allow enough length for tying the drawcords together as taught by Carnaghi (col. 5, lines 12-28).


    PNG
    media_image1.png
    724
    554
    media_image1.png
    Greyscale

Regarding claim 2, the Carnaghi/Counts/Trageser/Wilson combined reference doesn’t specifically teach the portions of the first and second draw cords that are located outside of the casing in the first waist configuration are one to three inches in length. 
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing in the first waist configuration to be one to three inches in length in order to avoid overly long draw cords when the waist is drawn in for a smaller size that may catch on surgical/ medical equipment and/or to maximize profitability by minimizing the amount of drawstring used while still maintaining a suitable amount of drawstring to grab onto to pull the drawstring for cinching the waist. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing when in the first waist configuration to be one to three inches in length in order to optimize the length to meet known safety guidelines per applicant’s admission (para.1 of applicant’s spec).
Regarding claim 3, the Carnaghi/Counts/Trageser/Wilson combined reference teaches wherein at the first overlap (where 50,54 overlap, fig. 6) a length of the elastic including the first end of the elastic is attached to a length of the first draw cord including the first end of the first draw cord (col. 6, lines 34-50)  and wherein at the second  overlap  (where 52,54 overlap, fig. 5) a length of the elastic including the second end of the elastic is attached to a length of the second draw cord including the first end of the second draw cord (col. 6, lines 34-50).
Regarding claim 6, the Carnaghi/Counts/Trageser/Wilson combined reference teaches the length of elastic that attaches to

    PNG
    media_image2.png
    270
    711
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    294
    424
    media_image3.png
    Greyscale

	Regarding claim 7, the Carnaghi/Counts/Trageser/Wilson combined reference teaches the length of the elastic that attaches to the length of the first draw cord at the first overlap and the length of the elastic that attaches to the length of the second draw cord at the second overlap remains the same whether the waist circumference of the casing is in the first waist configuration or is in the second waist configuration (the length of the elastic that attaches to the length of the first draw cord at the first overlap and the length of the elastic that attaches to the length of the second draw cord at the second overlap would remain the same whether the waist circumference of the casing is in the first or second configuration due to stitching 56,58 (col. 6, lines 44-47)).
Regarding claim 8, the Carnaghi/Counts/Trageser/Wilson combined reference teaches the portion of the first draw cord that is located between the first hole in the casing and the second end of the first draw cord and the portion of the second draw cord that is located between the second hole in the casing and the second end of the second draw cord are tied into a bow or knot in the second waist configuration (col. 5, lines 12-21).
Regarding claim 9, the Carnaghi/Counts/Trageser/Wilson combined reference teaches wherein the elastic in the casing stretches backwardly in the second waist configuration to remove the clothing bottom while the first and second draw cords are tied into the bow or the knot (the preceding limitation recites a functionality of applicant’s invention and therefore because the prior art structure is capable of performing/operable to perform the function, it meets the claim limitation, the elastic in the casing is capable of stretching backwardly in the second waist configuration to remove the clothing bottom while the first and second draw cords are tied into the bow or the knot due to the extensibility of the elastic, col. 2, lines 1-24, and wearers can be all different sizes).

Claims 10-12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnaghi (U.S. Patent No. 4466137) in view of Counts et al. (U.S. Patent No. 6041441) and further in view of Wilson (U.S. 20120210495).

Regarding claim 10, Carnaghi teaches a stretchable waist (waist of 20) (abstract) of a child's clothing bottom (20) (could be worn by a child) comprising: an upper circumferential section (portion of casing above 54 and extending the circumference of the folded over top portion of pants forming 22) located adjacent to a top edge of the clothing bottom; a lower circumferential section (portion of casing below 54 and extending the circumference of the folded over top portion of pants forming 22) spaced below the upper circumferential section (fig. 5); a middle circumferential section (section between the upper circumferential section and the lower circumferential section, fig. 5)  located in between the upper circumferential section and the lower circumferential section and including a casing (inside, outside layers that form 22 at the middle circumferential section) and an inner tunnel (22 at middle circumferential section); an elastic (54)(col. 6, lines 34-55) having a first end and an opposing second end (ends of 54, fig. 5) and located entirely within  a portion of the inner tunnel of the casing (figs. 1,5)(col. 2, lines 40-51); a first draw cord (50) having a first end that is attached to and overlaps the first end of the elastic at a first overlap (where 50,54 overlap, fig. 6)(col. 6, lines 34-50), extends from inside the inner tunnel of the casing through a first hole in the casing and terminates at a second end outside of the casing (fig. 1, col. 5, lines 12-21,col. 6, lines 34-50); and a second draw cord (52) having a first end that is attached to and overlaps the second end of the elastic at a second overlap (where 52,54 overlap, fig. 5)(col. 6, lines 34-50), extends from inside the inner tunnel of the casing through a second hole in the casing and terminates at a second end outside the casing (fig. 1, col. 5, lines 12-21,col. 6, lines 34-50); wherein the stretchable waist is configured to be worn in a first waist configuration (when the casing is not cinched in) (the preceding limitation (“is configured to be worn…”) is considered to recite a  functionality of applicant’s claimed invention and therefore because the prior art structure is capable of performing/operable to perform the function, it meets the claim limitation. The stretchable waist can be worn with the casing not cinched in), wherein in the first waist configuration: the stretchable waist including the casing are relaxed;  the first and second draw cords that are located outside of the casing are untied (fig. 1, cords would be untied to allow the casing to be relaxed); and wherein the stretchable waist is configured to be worn in a second waist configuration (when the casing is cinched/tightened) (col. 5, lines 12-28), wherein in the second waist configuration: the elastic stretches forwardly in the casing to tighten the stretchable waist including the casing with respect to the first waist configuration (col. 5, lines 12-28); -7-  the portions of the first and second draw cords that are located outside of the casing are tied together (col. 5, lines 12-28); but doesn’t specifically teach a middle circumferential section located in between the upper circumferential section and the lower circumferential section and including a casing having an upper boundary, a lower boundary, the inner tunnel located between the upper boundary and the lower boundary; a length of the elastic that extends from the first overlap to the second overlap is approximately half of a dimension of the stretchable waist in the first waist configuration; portions of the first and second draw cords that are located outside of the casing are shorter than or equal to three inches in length; the length of the elastic that extends from the first overlap to the second overlap is greater than half of the dimension of the stretchable waist in the second waist configuration; and the portions of the first and second draw cords that are located outside of the casing are greater than three inches in length. 
Counts teaches a stretchable waist (20) of a clothing bottom (abstract) (figs. 1-3), the stretchable waist having an upper circumferential section (above A, see annotated fig.) located adjacent to a top edge of the clothing bottom (fig. 1); a lower circumferential section (below 42) spaced below the upper circumferential section; a middle circumferential section (extending from A to 42)(col. 2, lines 22-32) located in between the upper circumferential section and the lower circumferential section and including a casing (36 and 38 forming 44, col. 2, lines 22-32) having an upper boundary ( A, see annotated fig.) , a lower boundary (42),  an outer facing side (38), an opposing inner facing side (36), an inner tunnel (44) located between the outer facing side and the inner facing side and between the upper boundary and the lower boundary (col. 2, lines 22-32),  a first hole that extends from the outer facing side to the inner tunnel  and a second hole that extends from the outer facing side to the inner tunnel (52,54) (col. 2, lines 22-32), wherein the first and second holes are located at a the front of the stretchable waist and are spaced apart from each other (fig. 1), the inner tunnel receiving a cord (50) (col. 2, lines 22-33), the upper and lower boundaries maintaining the cord in a centralized position on the waistband (figs. 1,2) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the stretchable waist of Carnaghi  so that the middle circumferential section has an upper boundary and a lower boundary between upper and lower circumferential sections, the inner tunnel located between the upper boundary and the lower boundary in view of Counts in order to better maintain the elastic and drawcord in a centralized position on the waistband. Additionally, modifying the stretchable waist of Carnaghi  so that the middle circumferential section has an upper boundary and a lower boundary between upper and lower circumferential sections, the inner tunnel located between the upper boundary and the lower boundary can be considered an obvious matter of design choice because the applicant has not provided any particular reasoning for this configuration.
The Carnaghi/Counts combined reference doesn’t specifically teach a length of the elastic that extends from the first overlap to the second overlap is approximately half of a dimension of the stretchable waist in the first waist configuration; portions of the first and second draw cords that are located outside of the casing are shorter than or equal to three inches in length; the length of the elastic that extends from the first overlap to the second overlap is greater than half of the dimension of the stretchable waist in the second waist configuration; and the portions of the first and second draw cords that are located outside of the casing are greater than three inches in length. 
Wilson teaches a securing mechanism (20,22,24) for a waist of a clothing bottom (fig. 1) comprising an elastic member (20) (para. 53) extending from a first attachment area to a second attachment area (22, fig. 2), each attachment area attaching the elastic member to a draw cord (24) (paras. 48,49), wherein the length of the elastic is a function of the waist circumference of the clothing bottom, extending about 180 degrees about the wearer (para. 57) and extending about half of the waistband (16)  in a relaxed position (figs. 1,2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the securing mechanism of Carnaghi  so that a length of the elastic that extends from the first overlap to the second overlap is approximately half of the stretchable waist in the first waist configuration in view of Wilson in order to provide a more secure and snug fit around the wearer’s waist (paras. 48,53 of Wilson). The Carnaghi/Counts/Wilson combined reference would result in the length of the elastic that extends from the first overlap to the second overlap being greater than half of the dimension of the stretchable waist in the second waist configuration due to pulling the drawstrings forward and  out of the casing to tighten the waist circumference (col. 5, lines 12-21 of Carnaghi) which would result in the elastic pulling forward so that the length of the elastic that extends from the first overlap to the second overlap is greater than half of the dimension of the stretchable waist  of the casing.
While  fig. 1 of Carnaghi discloses a short length of the draw cords outside the casing and Carnaghi discloses tying the drawstrings after pulling the ends outward relative to the openings 24,26 (col. 5, lines 12-28), the Carnaghi/Counts/Wilson combined reference doesn’t specifically teach portions of the first and second draw cords that are located outside of the casing are shorter than or equal to three inches in length in the first waist configuration; and the portions of the first and second draw cords that are located outside of the casing are greater than three inches in length in the second waist configuration. 
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for portions of the first and second draw cords that are located outside of the casing to be shorter than or equal to three inches in length in the first waist configuration in order to avoid overly long draw cords when the waist is drawn in for a smaller size that may catch on surgical/ medical equipment and/or to maximize profitability by minimizing the amount of drawstring used. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing are shorter than or equal to three inches in length in the first waist configuration in order to meet known safety guidelines per applicant’s admission (para.1 of applicant’s spec).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing to be greater than three inches in length in the second waist configuration in order to allow sufficient length of drawcords to cinch in the waist for smaller waist sizes and in order to allow enough length for tying the drawcords together as taught by Carnaghi (col. 5, lines 12-28).
Regarding claim 11, the Carnaghi/Counts/Wilson combined reference doesn’t specifically teach the portions of the first and second draw cords that are located outside of the casing are one to three inches in length when the waist circumference is in the first waist configuration. 
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing to be one to three inches in length when the waist circumference in the first waist configuration in order to avoid overly long draw cords when the waist is drawn in for a smaller size that may catch on surgical/ medical equipment and/or to maximize profitability by minimizing the amount of drawstring used while still maintaining a suitable amount of drawstring to grab onto to pull the drawstring for cinching the waist. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing to be one to three inches in length when the waist circumference is in the first waist configuration in order to optimize the length to meet known safety guidelines per applicant’s admission (para.1 of applicant’s spec).
Regarding claim 12, the Carnaghi/Counts/Wilson combined reference teaches wherein at the first overlap (where 50,54 overlap, fig. 6) a length of the elastic including the first end of the elastic is attached to a length of the first draw cord including the first end of the first draw cord (col. 6, lines 34-50)  and wherein at the second  overlap  (where 52,54 overlap, fig. 5) a length of the elastic including the second end of the elastic is attached to a length of the second draw cord including the first end of the second draw cord (col. 6, lines 34-50).
Regarding claim 15, the Carnaghi/Counts/Wilson combined reference teaches the length of the elastic that attaches to and overlaps the length of the first draw cord including the first end of the elastic and the first end of the first draw cord and the length of the elastic that attaches to and overlaps the length of the second draw cord including the second end of the elastic and the first end of the second draw cord remains the same whether in the first waist configuration or in the second waist configuration (the length of the elastic that attaches to and overlaps the length of the first draw cord including the first end of the elastic and the first end of the first draw cord and the length of the elastic that attaches to and overlaps the length of the second draw cord including the second end of the elastic and the first end of the second draw cord would remain the same whether in the relaxed casing configuration or in the tightened casing configuration due to stitching 56,58 (col. 6, lines 44-47)).
Regarding claim 16, the Carnaghi/Counts/Wilson combined reference teaches the portions of the first and second draw cords that are located outside of the casing are tied into a bow or knot in the second waist configuration (col. 2, lines 1-7)(tying includes at least a knot).
Regarding claim 17, the Carnaghi/Counts/Wilson combined reference teaches the elastic in the casing further stretches backwardly in the second waist configuration when the portion of the first and second draw cords located outside of the casing are tied together to allow the child to remove the stretchable waist (the preceding limitation recites a functionality of applicant’s invention and therefore because the prior art structure is capable of performing/operable to perform the function, it meets the claim limitation, the elastic in the casing is capable of stretching backwardly in the second waist configuration to remove the clothing bottom while the first and second draw cords are tied into the bow or the knot due to the extensibility of the elastic, col. 2, lines 1-24, and wearers can be all different sizes).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnaghi (U.S. Patent No. 4466137) in view of  Counts et al. (U.S. Patent No. 6041441) in view of Wilson (U.S. 20120210495) and further in view of Trageser (U.S. Patent No. 2341580).

Regarding claim 13, the Carnaghi/ Counts/Wilson combined reference teaches in the relaxed casing configuration the first overlap is located in a first position on a front of the clothing bottom, the second overlap is located in a first position on the front of the clothing bottom (as modified by Wilson per claim 10); but fails to teach a right side boundary and a left side boundary to define a front of the clothing bottom from a back of the clothing bottom such that when the waist circumference is in the first waist configuration, the first overlap is located in a first position that is forward of a right side boundary of the clothing bottom  second overlap is located in a first position that is forward of a left side boundary of the clothing bottom.
Trageser discloses a clothing bottom (figs. 1,2) with a left side boundary and a right side boundary (10 on left and right, seams, pg. 2, col. 1, lines 44-48) to define the front (1,2) and back (5) of the clothing bottom (pg. 2, col. 1, lines 44-48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added side seams to the Carnaghi/Counts/Wilson combined reference creating a left side boundary and a right side boundary to define a front of the clothing bottom from a back of the clothing bottom in view of Trageser such that when the waist circumference is in the relaxed casing configuration, the first overlap is located in a first position that is forward of a right side boundary of the clothing bottom and the  second overlap is located in a first position that is forward of a left side boundary of the clothing bottom in order to better tailor the shape of the pant legs and to allow easier adjustment of the fit of the pant legs. Additionally, pants having side seams is a well-known pant construction in the art.
Regarding claim 14, the Carnaghi/Counts/Wilson/ Trageser combined reference teaches in the second waist configuration the first overlap is located in a second position that is between the first position of the first overlap and the first hole of the casing and the second overlap is located in a second position that is between the first position of the second overlap-9- and the second hole of the casing (the preceding limitation is considered to recite a functionality of applicant’s invention and therefore because the prior art structure is capable of performing/operable to perform the function, it meets the claim limitation. In the second waist configuration, the first overlap would be located in a second position that is between the first position of the first overlap and the first hole in the casing and the second overlap would be located in a second position that is between the first position of the second overlap and the second hole in the casing due to extensibility of 54, col. 6, lines 42-44 and functionality of the invention, col. 5, lines 12-21).
Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that none of Carnaghi, Trageser and Wilson alone or in combination describe a stretchable waist configured to be worn in a first waist configuration and a second waist configuration as specifically claimed and Carnaghi cannot be worn on a waist without tying the draw strings, Wilson cannot be worn on a waist without securing the end fasteners and Tragaser does not have a casing or draw strings as claimed, the examiner contends that the Carnaghi, Counts, Trageser, Wilson combined reference teaches the first and second waist configurations as outlined in the rejections above. Applicant’s claim language doesn’t require the invention to be worn on a waist without tying the draw strings. Nevertheless, even if this were a requirement, wearing the invention on a waist without tying the drawstrings would be considered a recitation of intended use/functionality of the claimed invention. Carnaghi and/or the combined reference could be worn on a waist without tying the draw strings especially if the wearer has a large enough waist relative to the circumference of the stretchable waist to hold the stretchable waist around the wearer’s waist without tying the drawstring.
Regarding applicant’s argument that None of Carnaghi, Trageser and Wilson describe a stretchable waist having upper, lower and middle circumferential sections with a casing in the middle section with upper and lower boundaries, Count modifies Carnaghi to address this combination of features as outlined in the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732                                                                                                                                                                                             

/KHOA D HUYNH/           Supervisory Patent Examiner, Art Unit 3732